Fish, C. J.
The accused was convicted of murder, with a recommendation to life imprisonment. He moved for a new trial on the usual general grounds that the verdict was contrary to law and' without evidence to support it, and on the further ground that the court erred in failing to instruct the jury as to the law of voluntary manslaughter, embodied in the Penal Code (1910), §§ 64, 65. His motion for a new trial was overruled, and be excepted. There was evidence amply sufficient to support the verdict. Neither the evidence nór the statement of the *487accused to the jury authorized an instruction as to the law of voluntary manslaughter as embodied in the sections of the Penal Code above cited. The court did not err in refusing a new trial.
No. 3308.
November 17, 1922.
B. E. Neal and Rosser & Shaw, for plaintiff in error.
George M. Napier, attorney-general, Eugene 8. Taylor, solicitor-general, Seward M. Smith, assistant attorney-general, J. F. Kelly, and F. W. Copeland, contra.

Judgment affirmed.


All the Justices concur.